Citation Nr: 0305787	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral pes planus, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim for an increased evaluation in excess of 10 percent for 
bilateral pes planus.

At an RO hearing in May 1999, the veteran presented 
statements which indicated that he was also claiming 
entitlement to service connection for a back disability as 
secondary to his service-connected pes planus.  As this issue 
has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's bilateral pes planus is productive of severe 
impairment.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, and no higher, for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with notice of 
the VCAA-compliant duty to assist provisions of the revised 
version of  38 C.F.R. § 3.159 in a Supplemental Statement of 
the Case dated December 2002, which explained how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  He 
has also been provided with VA examinations which address the 
increased rating claim on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that the veteran 
had a bilateral pes planus condition which pre-existed his 
entry into active duty but which had been permanently 
worsened as a result of military service.  In a rating 
decision dated June 1998 he was granted service connection 
and a 10 percent rating for bilateral pes planus on the basis 
of aggravation of a pre-existing medical disability.

VA examination in April 1998 shows that his pes planus 
condition was manifested by mild hallux valgus, ankle 
eversion and pronation.  Movement of his foot joints was 
normal and sensory findings were intact with no evidence of 
any vascular or neuromuscular deficits.  The veteran had been 
surgically treated on his left foot.  However, gentle 
pressure to the soles of the left foot produced mild 
tenderness but there were no indications of tendon or 
muscular deficits, inflammation or discharge.  X-rays 
revealed findings consistent with bilateral fixed pes planus 
with a prominent talar beak, bilaterally, greater on the left 
foot than the right, but otherwise the feet were 
radiographically within normal limits.  The diagnosis was 
bilateral grade 1 - 2 pes planus with status post left sole 
surgery.

Private treatment records dated April 1998 show that the 
veteran complained of bilateral foot pain.  Examination 
revealed he had bilateral pronated flat feet.  

VA treatment reports dated June 1998 show that the veteran 
complained of painful arches.  Examination revealed 
tenderness of both arches and he was diagnosed with bilateral 
plantar fasciitis and pes planus with pronation syndrome.  He 
was referred for custom-made orthotic inserts to support his 
arches.

Private treatment reports dated July 1998 show that the 
veteran had been provided with orthotic shoe inserts to 
support his arches.

VA treatment reports dated September 1998 show that the 
veteran was treated for bilateral heel tenderness related to 
plantar fasciitis.

In May 1999 the veteran and his spouse presented oral 
testimony before an RO hearing officer in support of the 
veteran's increased rating claim for bilateral pes planus.  
Their testimony stated, in pertinent part, that the veteran 
was no longer able to maintain his employment in construction 
and factory production because of his painful flat feet and a 
bilateral nonservice-connected knee disability.  He reported 
that he was unable to stand or walk for periods greater than 
15 minutes because his feet would become too painful and he 
would need to rest them.  He also developed ankle and foot 
swelling  He treated his symptoms with anti-inflammatory 
medication, rest, foot soaks, rubbing his feet with 
peppermint lotion and using orthotic shoe inserts.  He 
reported that his foot pain would radiate up his legs and 
into his back on prolonged use.  He stated that his left foot 
surgery partially reduced the severity of his symptoms but 
that he still experienced pain in his left foot.  He reported 
that his pronated feet made him "walk like a duck."  His 
spouse testified that he had foot callosities which she would 
occasional file off for him.  

The report of a June 1999 VA examination shows that the 
veteran complained of bilateral foot pain on weight bearing 
and heel pain from prolonged standing.  He reported that he 
wore orthotic shoe inserts to support his arches.  Bilateral 
Grade 2 pes planus was noted on objective examination.  No 
other gross deformities of his feet were observed.  There was 
tenderness to palpation of the plantar ligament, bilaterally, 
left greater than right.  Both feet were neurovascularly 
intact.  The examiner referred to the X-rays of 1998 which 
revealed a talar beak on each  foot, left greater than right, 
but other unremarkable findings.  The impression was 
bilateral pes planus and plantar fasciitis.  The examiner 
commented that plantar fasciitis often responded to 
conservative therapy which the veteran was not engaged in at 
the time of the examination.  The examiner stated that 
plantar fasciitis was a chronic condition but was not usually 
disabling.

VA outpatient reports dated in July 1999 show that the 
veteran was treated for complaints of bilateral foot and heel 
pain with arch tenderness related to plantar fasciitis.  The 
treatment plan was to have his orthotic inserts modified.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

A 10 percent rating is warranted for moderate bilateral pes 
planus manifested by the weight-bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, pain 
on manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral pes 
planus manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

In evaluating disability of the musculoskeletal system, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

Applying the criteria of the rating schedule to the facts of 
the case, the veteran's and his spouse's oral testimony 
indicated that there was swelling and callosities of both of 
the veteran's feet, although objective examinations in 1998 
and 1999 did not note the presence of any swelling or 
calluses on either foot.  However, we note that the veteran's 
spouse indicated in her testimony that she filed down his 
callosities on a regular basis.  We also find the veteran's 
oral testimony to be credible regarding the presence of 
swelling affecting his feet after prolonged use.  The 
evidence also shows that the veteran's feet were tender on 
palpation during examinations in 1998 and 1999 and there are 
also several concurrent private and VA outpatient records 
showing treatment for bilateral foot pain related to pes 
planus and plantar fasciitis.  An evaluation greater than 10 
percent for pes planus requires evidence of marked deformity.  
In this regard, the objective evidence demonstrates that he 
has mild hallux valgus, a bilateral talar beak on X-ray 
examination, ankle eversion and pronation.  Also, he requires 
the use of supportive orthotic inserts to support his arches.  
Although the physician remarked that there were no other 
gross deformities observed on VA examination in 1999, we find 
that the constellation of symptomatology more closely 
approximates the schedular criteria for a 30 percent rating 
for severe bilateral pes planus when the limitations of use 
of his feet due to pain are considered along with the other 
aforementioned symptoms.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, 
resolving all doubt in the veteran's favor, we find that the 
evidence warrants the assignment of an increased evaluation, 
to 30 percent, for bilateral pes planus.  The veteran's 
appeal is therefore granted, subject to the applicable laws 
and regulations which govern awards of VA compensation.  See 
38 C.F.R. § 3.400 (2002).

Although we have granted the veteran an increased evaluation 
to 30 percent, we do not find that the evidence supports the 
allowance of a 50 percent rating.  In this regard, we note 
that neither the examination reports of 1998 and 1999 nor the 
relevant outpatient treatment records show that the veteran's 
pes planus is manifested by symptomatology such as marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement or severe spasm of the tendo 
achillis on manipulation.  There is also no indication that 
his orthotic arch supports do not improve his disability.  
Accordingly, a rating in excess of 30 percent is not 
warranted.


ORDER

An increased evaluation to 30 percent for bilateral pes 
planus is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

